UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-7450


PETER GAKUBA,

                    Petitioner - Appellant,

             v.

WARDEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, Senior District Judge. (1:21-cv-02498-ELH)


Submitted: January 20, 2022                                       Decided: January 26, 2022


Before AGEE and HARRIS, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Peter Gakuba, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Peter Gakuba appeals the district court’s order transferring his 28 U.S.C. § 2254

petition to the United States District Court for the Northern District of Illinois. We dismiss

the appeal for lack of jurisdiction because the order is not appealable.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). Because Gakuba filed his notice of

appeal after the action was transferred, the order here appealed is neither a final order nor

an appealable interlocutory or collateral order. See TechnoSteel, LLC v. Beers Constr. Co.,

271 F.3d 151, 153-54 (4th Cir. 2001).

       We therefore dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                                DISMISSED




                                              2